Fourth Court of Appeals
                                     San Antonio, Texas
                                         November 2, 2017

                                        No. 04-17-00144-CV

                    IN THE INTEREST OF L.R., III AND A.R. CHILDREN,

                      From the 216th Judicial District Court, Kerr County, Texas
                                      Trial Court No. 15759A
                              Honorable Cathy Morris, Judge Presiding


                                              ORDER
Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Irene Rios, Justice

           Appellant’s motion to dismiss attorney filed on October 27, 2017, is DENIED.



                                                      _________________________________
                                                      Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of November, 2017.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court